Citation Nr: 9927633	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claims of service connection for sinus problems, 
gastroenteritis, prostatitis, and urethritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from August 1985 to May 1992.  

By rating action in June 1994, the RO, in part, denied 
service connection for sinus problems, gastroenteritis, 
prostatitis, and urethritis.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claims of service connection for sinus 
problems, gastroenteritis, prostatitis, and urethritis.  


FINDINGS OF FACT

1.  Service connection for sinus problems, gastroenteritis, 
prostatitis, and urethritis was last denied by an unappealed 
rating decision by the RO in June 1994.  

2.  The additional evidence received since the June 1994 
rating decision does not establish a relationship between any 
current sinus problem or gastrointestinal disorder and 
military service.  

3.  No additional evidence has been received since the June 
1994 rating decision pertaining to the issues of prostatitis 
and urethritis.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service 
connection for sinus problems, gastroenteritis, prostatitis, 
and urethritis is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1998).  

2.  Material evidence has not been submitted to reopen the 
claim of service connection for sinus problems or 
gastroenteritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  

3.  New and material evidence has not been submitted to 
reopen the claims of service connection for prostatitis and 
urethritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, service connection for sinus problems, 
gastroenteritis, prostatitis, or urethritis was last denied 
by the RO in June 1994.  In order to reopen a claim which has 
been previously finally denied, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
evidence of record at the time of the last final rating 
decision in June 1994 included the veteran's service medical 
records, reports of VA examinations conducted in October 
1992, July 1993, and November 1993, and an August 1993 VA x-
ray report.  

Regarding the veteran's sinus problems, the service medical 
records indicate that he was seen on numerous occasions 
during service for congestion and other cold like symptoms 
variously diagnosed as viral syndrome, upper respiratory 
infection, and pharyngitis.  An assessment of frontal 
sinusitis was noted on one occasion during service, in May 
1992.  

A VA nose and sinus examination was conducted in July 1993.  
At that time, the veteran reported bifrontal and occipital 
headaches for the past three years.  On examination, the 
veteran's nose was symmetrical and the septum was in midline.  
The mucosa, pharynx, and larynx appeared normal.  His tonsils 
were present and there was no evidence of infection.  X-ray 
studies of the paranasal sinus were within normal limits.  
The diagnosis was bifrontal and occipital headaches of 
unknown etiology.  A neurological examination in November 
1993 was essentially within normal limits and did not reveal 
any focal deficit.  The impression was mixed headaches 
(common Migraine muscle tension type).  The examiner 
indicated that he saw no reason for additional evaluation at 
that time.  

With regard to gastrointestinal problems, the service medical 
records indicate that the veteran was seen on a couple of 
occasions for stomach complaints in 1987.  The assessment was 
gastritis, and the veteran was treated with antacids.  An 
upper gastrointestinal series in July 1987 showed the 
esophagus, stomach, duodenum, and jejunum and proximal ileum 
were all normal.  

On a general VA examination in October 1992, the veteran 
reported a history of stomach problems since 1987, manifested 
by shooting, burning sensations in the epigastrium area.  The 
veteran denied any history of constipation, diarrhea, or 
rectal bleeding.  The veteran reported that he had occasional 
shooting pains in his abdomen and rectal area, but that they 
were less frequent than when he was in service.  On 
examination, his abdomen was soft and there was no 
tenderness, guarding, or rebound.  There were no masses or 
hernias noted.  The impression included functional GI 
disease.  

The service medical records showed treatment on a couple of 
occasions for genitourinary problems, diagnosed as urethritis 
and acute prostatitis.  The veteran's symptoms resolved with 
treatment, and there was no evidence of any treatment or 
pertinent abnormalities after June 1989.  

When examined by VA in October 1992, the veteran reported a 
history of a urinary tract infection which resolved in 1986.  
Since that time, the veteran reported occasional episodes of 
shooting pains in the rectum, testicular area, and into the 
shaft of the penis.  The veteran reported that these occurred 
about once a month and were not accompanied by frequency, 
urgency, or dysuria.  On examination, external genitalia was 
that of a normal adult male.  There was no evidence of 
tenderness or external changes in the penis or testicles.  A 
urinalysis was within normal limits.  The impression included 
indeterminate penile pain following urinary tract infection 
in 1986.  

Based on the above, the RO, in June 1994, denied service 
connection for sinus problems, gastroenteritis, prostatitis, 
and urethritis on the grounds that there was no current 
evidence of any residual disability found on examinations 
subsequent to service.  

The evidence added to the record since the June 1994 rating 
decision includes copies of VA outpatient records in January 
1996, a 1996 VA hospital report, private medical records from 
1996 to 1998, and a March 1998 VA examination report.  

The VA outpatient records show treatment for complaints of 
headaches, nausea, generalized body pain, and congestion in 
early January 1996.  The assessment was probable upper 
respiratory infection.  Multiple x-ray studies of the 
paranasal sinuses on January 16, 1996 revealed no 
abnormalities.  The assessment at that time was rule out 
sinusitis.  

The VA hospital report shows that the veteran was admitted 
for swelling in his abdomen and lower extremities in January 
1996.  At the time of admission, the veteran reported that he 
had an upper respiratory infection two weeks earlier and that 
he was treated with amoxicillin.  The diagnosis on admission 
was nephrotic syndrome of unknown etiology.  However, after 
extensive evaluation, no clear diagnosis for his symptoms was 
identified.  As to the veteran's sinus problems, ENT 
examination and a CT scan of the sinuses were essentially 
normal except for some mucosal swelling in the right 
maxillary sinus without any bony erosions.  Mild enlargement 
of lymphoid tissue in the posterosuperior nasal pharynx was 
also noted.  

Private medical records from 1996 to 1998 show treatment 
primarily for injuries sustained in an automobile accident in 
August 1995.  Records from December 1997 through March 1998 
show treatment primarily for renal problems diagnosed as 
nephrotic syndrome.  The records note a history of sinusitis 
for several years, but do not reflect a current diagnosis of 
sinusitis.  In March 1998, the veteran reported that his 
stomach bothered him for the past several weeks but that Gas-
X seemed to help.  A history of heartburn was noted.  

When examined by VA in March 1998, the veteran reported a two 
year history of nephrotic syndrome with hypertension and 
sinus problems with recurrent infections.  The veteran 
reported that he experiences lightheadedness with blurriness 
of vision, and had a recent onset of a cough with a 
productive greenish-brown sputum a few days earlier.  The 
veteran reported frequent nausea and bloating, but denied any 
difficulty voiding.  On examination, there was striae of the 
abdomen, flanks, and upper arm.  There was no adenopathy, and 
his head, eye, ears, nose, and throat were normal.  His 
abdomen was grossly obese, and nontender, and there was no 
evidence of masses.  Rectal examination was negative, and his 
testes were normal.  The impressions included nephrotic 
syndrome and sinusitis.  

Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  The June 1994 rating 
decision that denied service connection for sinus problems, 
gastroenteritis, prostatitis, and urethritis was not appealed 
within the prescribed time and became final a year after the 
mailing of notification to him in July 1994.  38 C.F.R. 
§§ 3.104, 20.302 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Although the RO 
cited the overruled portion of the Colvin test, it did not 
rely on this test in determining that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Accordingly, the Board finds that the citing of this 
test is considered harmless error.  

Regarding the claim to reopen service connection for sinus 
problems, the Board notes that while VA and private medical 
records show treatment for sinus symptoms subsequent to 
service, they do not medically link the veteran's current 
sinus problems to service.  Similarly, concerning the issue 
of gastroenteritis, the only evidence added to the record 
pertaining to the veteran's gastrointestinal system was a 
complaint of nausea on a VA outpatient record in January 
1998, which was attributed to an upper respiratory infection 
and stomach complaints in March 1998, which were apparently 
relieved by antacids.  However, no competent evidence was 
submitted which medically links the veteran's current 
symptoms to service.  

The prior evidence failed to show the presence of a chronic 
sinus disorder or chronic gastroenteritis.  The additional 
pertinent records, while showing treatment for sinusitis and 
gastrointestinal complaints, fail to provide an etiological 
relationship between any current sinus problem or GI disease 
and service.  Thus, the additional evidence is not material.  
A basis to reopen the claims of service connection for a 
sinus disorder or gastroenteritis has not been presented.  

As to the issues of prostatitis and urethritis, the 
additional medical records and examination did not include 
any findings or diagnosis pertaining to these specific 
disabilities.  The additional evidence does not show that the 
veteran currently has prostatitis or urethritis.  While the 
veteran may believe that his current medical problems are 
related to service, his lay assertions of medical causation 
is not "evidence" for the purpose of reopening the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In summary, the Board finds that the additional evidence is 
not both new and material.  Therefore, a basis to reopen the 
claim of service connection for sinus problems, 
gastroenteritis, prostatitis, and urethritis has not been 
presented.  


ORDER

As material evidence has not been submitted to reopen the 
claims of service 
connection for sinus problems or gastroenteritis, the appeal 
is denied.


As new and material evidence has not been submitted to reopen 
the claims of service connection for prostatitis or 
urethritis, the appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

